Name: 2007/724/CFSP Political and Security Committee Decision BiH/10/2007 of 25 September 2007 on the appointment of an EU Operation Commander for the European Union military operation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: European construction;  Europe;  personnel management and staff remuneration;  defence;  international security
 Date Published: 2007-11-10

 10.11.2007 EN Official Journal of the European Union L 293/8 POLITICAL AND SECURITY COMMITTEE DECISION BiH/10/2007 of 25 September 2007 on the appointment of an EU Operation Commander for the European Union military operation in Bosnia and Herzegovina (2007/724/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 25(3) thereof, Having regard to Council Joint Action 2004/570/CFSP of 12 July 2004 on the European Union military operation in Bosnia and Herzegovina (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6 of Joint Action 2004/570/CFSP the Council authorised the Political and Security Committee (PSC) to take further decisions on the appointment of the EU Operation Commander. (2) According to PSC Decision BiH/2/2004, Deputy Supreme Allied Commander for Europe (DSACEUR) General Sir John REITH was appointed EU Operation Commander for the European Union military operation in Bosnia and Herzegovina. (3) NATO has decided to appoint General John McCOLL as DSACEUR to replace General Sir John REITH. The assignment of General John McCOLL will begin on 22 October 2007. (4) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications. (5) The Copenhagen European Council adopted on 12 and 13 December 2002 a declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those EU Member States which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS DECIDED AS FOLLOWS: Article 1 General John McCOLL is hereby appointed EU Operation Commander for the European Union military operation in Bosnia and Herzegovina. Article 2 This Decision shall take effect on 22 October 2007. Done at Brussels, 25 September 2007. For the Political and Security Committee The Chairperson C. DURRANT PAIS (1) OJ L 252, 28.7.2004, p. 10.